THE THIRTEENTH COURT OF APPEALS

                                       13-15-00308-CV


                                       Don Ray White
                                             v.
                                       Marla Ramirez


                                     On Appeal from the
                         53rd District Court of Travis County, Texas
                            Trial Cause No. D-1-GN-13-002904


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

August 31, 2015